EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Duma Energy Corp. on Form 10-Q for the quarter ended April 30, 2012, as filed with the Securities and Exchange Commission (the “Report”), Jeremy Glenn Driver, Chief Executive Officer and Sarah Berel-Harrop, Chief Financial Officer of Duma Energy Corp., do hereby certify, pursuant to 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), that to his or her knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June14, 2012 By: /s/ Jeremy Glenn Driver Jeremy Glenn Driver President, Chief Executive Officer and a director (Principal Executive Officer) By: /s/ Sarah Berel-Harrop Sarah Berel-Harrop Secretary, Treasurer and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
